Per Curiam:
We are of opinion that the written contract is not so clear upon the question of the repurchase price as to preclude oral testimony upon that question. The undisputed oral evidence shows that the original price was not the fixed price at which the plaintiff was given the option to *943repurchase the property, and in the absence of a fixed price the defendant is entitled to receive what the property was reasonably worth at the time the plaintiff exercised his option to repurchase the same. All concur, except De Angelis, J., who dissents upon the opinion of Wheeler, J., delivered at Special Term. Judgment reversed and new trial granted, with costs to appellant to abide event. The words “ pursuant to said agreement ” in the “ eighth ” finding of fact, and all of the conclusions of law, so called, numbered “ second ” and “ third ” are disapproved and reversed.